DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-22 have been amended.  Claims 23 and 24 have been cancelled.  No claims are newly added.  Accordingly, claims 1-22 are currently pending.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).



As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-7, drawn to a method for producing porous composite material, the method comprising: (A) providing porous composite material comprising biodegradable and bioabsorbable organic polymer and bioactive particles dispersed therein, wherein overall porosity of the composite material is 60-80%, average pore size is 200-500 pm, content of the 
Group II, claims 8-10, drawn to a porous composite material formed by the method of claim 1.
Group III, claims 11-19, drawn to a method for producing porous composite material, the method comprising: (A) melt mixing biodegradable and bioabsorbable organic polymer and bioactive particles dispersed therein to produce a composite material, wherein content of the bioactive particles in the composite material is 50-80% by weight, and wherein the bioabsorbable organic polymer comprises caprolactone, and the bioactive particles are selected from bioceramic particles and bioactive glass particles, (B) forming one or more holes to the composite material, (C) optionally filling one or more of the one or more holes with bioactive particles selected from bioceramic particles, bioactive glass particles and mixtures thereof, wherein the method further comprises, for producing the porous composite material, (D) saturating the composite material with CO2 under conditions wherein CO2 pressure is at least 74 bar and temperature is between 31ºC and melting temperature of crystalline phase of the organic polymer, and (E) decreasing the CO2 pressure to 1 bar, and keeping temperature between 31ºC and melting temperature of crystalline phase of the organic polymer, and the method further comprises: (I) immersing the porous composite material into a fluid and/or heating at 25-40ºC, 
Group IV, claims 20-22, drawn to a porous composite material formed by the method of claim 11.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Groups I, II, III and IV lack unity of invention because even though the inventions of these groups require the technical feature of a porous composite scaffold comprising a biodegradable and bioabsorbable organic polymer and bioactive particles, wherein the bioactive particles in the composition is 50-80% by weight, wherein the bioabsorbable organic polymer comprises caprolactone, and wherein the bioactive particles are selected from the bioceramic particle and bioactive glass particles, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Giorno (US 2013/0218291 A1, Aug. 22, 2013).  Giorno discloses a porous composite bone graft material comprising a polymer and bioceramic particles, wherein the polymer is L-lactide/caprolactone copolymer and the bioceramic particles are included in the composite at 50% (abstract; [0022] and [0049]).  It is noted that the claimed porous composite (e.g., claim 20) is a product-by-process due to the limitation, “formed by the method of...” and as such, determination of patentability is based on the product itself, not by the method in which it is made.  If the product in the product-by-.  
Thus, said porous composite scaffold is known and cannot serve as a special technical feature, and therefore cannot serve as a single general inventive concept linking the different inventions of the present application.  
Consequently, the application lacks unity of invention and the claims are not so linked by a special technical feature within the meaning of PCT Rule 13.2 so as to form a single inventive concept.

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617